Citation Nr: 9915834	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for the residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945 and from November 1945 to February 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for a 
bilateral hearing loss disability and for the residuals of a 
fractured left ankle.  However, attempts to locate the 
veteran's service medical records have been unsuccessful.  
Apparently, his records were destroyed in the accidental fire 
at the National Personnel Records Center (NPRC) in 1973.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that he is entitled to 
service connection for a bilateral hearing loss disability 
and for the residuals of a left ankle fracture.  
Specifically, he maintains that he experienced noise exposure 
in service and also injured his left ankle and should be 
service connected therefor.  As noted above, his service 
medical records were apparently destroyed in a fire at NPRC 
in 1973.  Nonetheless, the Board is mindful that in a case, 
such as this one where service medical records have been 
lost, there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  To 
that end, the Board finds that an attempt should be made to 
associate private post-service medical records with the 
claims file, including employment or insurance physicals.  It 
is not clear that the appellant has been fully informed as to 
the importance of these records, especially for any that are 
near his service dates.

Further, although the veteran underwent VA examinations 
shortly after filing his claims, the Board notes that when an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  In this case, the reports did not offer a 
medical opinion of the etiology of the veteran's current 
complaints.  Therefore, an opinion will be requested as to 
the etiology of the veteran's claims.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for any left ankle disorder or hearing 
loss disability at any time since 
separation from service.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The RO should solicit from the 
veteran a report of his post-service 
employment experiences.  The information 
provided should also include whether 
there might have been pre- or post-
employment physicals that could be 
obtained from past employers.  It should 
also be ascertained, with the assistance 
of the veteran and any employers, whether 
there is any workmen's compensation claim 
pending, or award made, secondary to left 
ankle pathology or a hearing loss 
disability.  If so, documents associated 
therewith should be requested.

3.  The RO should afford the veteran an 
opportunity to submit additional evidence 
in support of his claim.  See 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should be instructed to consider 
whether insurance physicals or other 
records of treatment over the years are 
available, and to provide information to 
be used in attempting to obtain the 
records.  He should also be instructed 
that he could submit statements from 
service buddies who may have been 
familiar with his in-service injury.

4.  With respect to the claim for a left 
ankle disability, and whether additional 
records are received or not, the RO 
should then forward the claims file to 
the appropriate VA examiner to determine 
the relationship, if any, between the 
veteran's alleged in-service left ankle 
injury and his current left ankle 
pathology.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

i) does the veteran have a current left 
ankle disability and what is the most 
likely etiology of that left ankle 
pathology?  

ii) if the veteran does have a left ankle 
disability, does the evidence make it 
more likely than not that the current 
disability represents or was the result 
of an alleged in-service injury in 1946 
or was it due to other left ankle trauma 
or injury?  

iii) if the veteran's left ankle 
disability is related in part to the in-
service injury and in part to other 
causes, the examiner is requested to 
state an opinion as to the effect of each 
factor in producing the current 
disability.  The examiner should state 
the basis for conclusions as to the 
etiology of the veteran's current left 
ankle disability.  
iv) the examiner should also provide a 
medical opinion as to whether the type of 
left ankle pathology currently reflected 
is consistent with an injury sustained in 
1946, some 50+ years ago, or whether the 
current pathology is more likely due to 
intercurrent injury or age.
If the opinions requested cannot be given 
without resort to speculation that too 
should be noted for the record.
5.  With respect to the claim for a 
bilateral hearing loss disability, and 
whether records are obtained or not, the 
claims file should be directed to the 
appropriate specialist for review.  After 
reviewing the claims file, the examiner 
should enter an opinion as to the most 
likely etiology of the veteran's 
defective hearing.  Specifically, it 
should be indicated whether the veteran's 
defective hearing is more likely related 
to claimed noise exposure during active 
duty service, occupational noise exposure 
after service, advancing age, or some 
other cause.  If a determination can not 
be made without resort to speculation, 
that matter should also be set forth in 
the claims folder. 
6.  The claims file must be made 
available to the examiners for review 
before the entry of the opinions 
requested above.  Again, if these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners.  If, 
after reviewing the record, it is 
concluded that examinations of the 
veteran are indicated prior to entering 
opinions as to these questions, such 
examinations should be scheduled.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

8.  The RO should then readjudicate the 
issues of entitlement to service 
connection for the residuals of a left 
ankle injury and a bilateral hearing loss 
disability.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


